Conviction in the county court of Reagan County as a delinquent child; punishment, five years in the State Reform School for Boys at Gatesville.
Our attention is called by our State's Attorney with this court to the fact that this record contains no notice of appeal. It is provided by our statute that this character of case is in procedure a criminal case, and we have held same to be governed by the rules prescribed in that class of cases. A prerequisite to this court taking jurisdiction of an appealed case of this kind is that notice of appeal must be given and entered of record. None appearing, the appeal will be dismissed.
Dismissed.
           ON MOTION TO EXTEND TIME TO PERFECT RECORD.